In a proceeding pursuant to CPLR article 78 in which petitioner, inter alia, seeks reinstatement to his position as Supervisor of Transportation, the appeal, as limited by appellants’ brief, is from so much of an order of the Supreme Court, Suffolk County, dated February 3, 1977, as denied their motion to dismiss the petition pursuant to CPLR 3216 for want of prosecution. Appeal dismissed, without costs or disbursements. This appeal from an intermediate order in an article 78 proceeding does not lie as of right; nor has permission for the taking thereof been sought or granted. The appeal must therefore be dismissed (see CPLR 5701, subd [b], par 1; Grasóle v Simins, 48 AD2d 795; Hawley v Town of Aurora, 41 AD2d 588; Matter of Vivenzio v City of Utica, 30 AD2d 771; see, also, Matter of Soros v Board of Appeals of Vil. of Southampton, 24 AD2d 705, 706). Had permission to appeal been sought (see CPLR 5701, subd [c]), we would have denied that application.
Latham, J. P., Shapiro, Hawkins and Suozzi, JJ., concur.